DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the present application.
Applicant’s election without traverse of Group I, drawn to a method of producing a stable retroviral packaging cell line, and a stable retroviral packaging cell line obtained by the same method, in the reply filed on 05/06/2022 is acknowledged.
Applicant further elected the following species: (a) BAC as the species of nucleic acid vector; (b) lentivirus as the species of retrovirus; and (c) HIV-1 as the species of lentivirus.
Accordingly, claims 13-19 were withdrawn from further consideration because they are directed to non-elected inventions.
Therefore, claims 1-12 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, it is unclear what is encompassed by the limitation “the vector is selected from a bacterial artificial chromosome (BAC), and yeast artificial chromosome (YAC), a P1-derived artificial chromosome, a fosmid, or a cosmid”.  Does the limitation mean the vector is a combination of BAC and YAC; or one of BAC, YAC, P1-derived artiticial chromosome, a fosmid or a cosmid.  Clarification is requested because the metes and bounds of the claim are not clearly determined.  The examiner suggests Applicant to substitute the term “and” in the above limitation with the article - - a - - to overcome this rejection.
Claims 11-12 recite the limitation "the titre of retroviral vector" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claims.  This is because there is no recitation of any retroviral vector, let alone any titre of a retroviral vector, in any of claims 1 and 10 from which these claims 11-12 are dependent upon.  Once again, clarification is requested because the metes and bounds of the claims are not clearly determined.  For the purpose of a compact prosecution, the examiner interprets the limitation to refer to the titre of retroviral vector produced from the selected mammalian host cell in step (b) of the method of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over of Ni et al (J. Gene Medicine 7:818-834, 2005; IDS) in view of Sena-Esteves et al (US 6,677,155; IDS) and Belmont (US 2012/0142049; IDS).
The instant claims are directed to a method of producing a stable packaging cell line, comprising: (a) introducing into a culture of mammalian host cells, a nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kilobases (kb) of DNA, characterized in that said nucleic acid vector comprises retroviral nucleic acid sequences encoding: gag and pol proteins; and an env protein, wherein each of the retroviral nucleic acid sequences are arranged as individual expression constructs within the nucleic acid vector; and wherein the vector is selected from a bacterial artificial chromosome, a yeast artificial chromosome, a P1-derived artificial chromosome, a fosmid or a cosmid; and (b) selecting within the culture for a mammalian host cell which has the nucleic acid sequences encoded on the vector integrated into an endogenous chromosome of the mammalian host cell; and a stable retroviral packaging cell obtained by the same method, wherein said nucleic acid sequences are all located at a single locus within the retroviral packing cell genome.
Ni et al taught a method for generating a packaging cell line for prolonged large-scale production of high titer HIV-1-based lentiviral vector comprising: (a) co-transfecting simultaneously into 293 cells linearized three independent packaging plasmids which are:  (i) the GagPol expression plasmid; (ii) the VSV-G expression plasmid; and (iii the tTA and RevTAT expression plasmid; (b) limiting dilution and selection were performed 48 h after transfection using puromycin, neomycin and hygromycin; and (c) screening over 350 resistant clones and selected 10 clones with the highest end-point titer for vector production by cell transduction with the transfer GFP-expression vector VRX494, among which the packaging cell clone 17B-5 with the highest titers was selected for further characterization, including for long-term stability of vector production (see at least the Abstract; sections titled “Establishment and screening of packaging cell clones”, “Screening packaging cell clones” and “Long-term stability of packaging cell line”; Table 1 and Figure 3).  The selected packaging cell clone 17B-5 yielded stable vector production with the titer of 2-3 x 107 TU/ml (Table 1), and that the cell clone is genetically stable since even after long-term passaging over 6 months the titer of the vector produced by the packaging cells remained in the range of 4 X 106 TU/ml (Fig. 9). 
Ni et al did not teach a method of producing a stable retroviral packaging cell line using a nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kb of DNA (e.g., a bacterial artificial chromosome or BAC as the elected species), wherein said vector comprises retroviral nucleic acid sequences encoding gag and pol proteins and an env protein, that are arranged as individual expression constructs; and a stable retroviral packaging cell obtained by the same method. 
Before the effective filing date of the present application (11/24/2015), Esteves et al already disclosed at least a triple hybrid amplicon vector comprising: (a) an HSV origin of replication (ori S), (b) an HSV packaging signal (pac), (c) an AAV rep gene, (d) an AAV ITR elements, (e) gag, pol, and env genes of a retrovirus in the form of the GPE cassette, and (f) a retroviral vector containing at least one transgene of interest (e.g., a marker gene and/or a therapeutic gene), wherein the retrovirus elements (e) and (f) are from a lentivirus such as a human immunodeficiency virus (HIV); and a method for generating retrovirus packaging cells (e.g., mammalian retrovirus packaging cells) in vitro and/or in vivo using the same triple hybrid amplicon vector in a single step (see the Abstract; Summary of the Invention; particularly col. 7, line 49 continues to line 9 of col. 8; col. 10, lines 9-49; col. 19, sections titled “Retroviral elements for spreading of the transgene” and “AAV elements for improved retention of the system, leading to more stable expression of the transgene” starting on cols. 19-20; col. 25, lines 51-56; Examples 2; and at least issued claims 15-23).  Esteves et al stated clearly "[t]he AAV elements (ITRs and rep gene) mediate replicative amplification of ITR flanked elements and chromosomal integration” (col. 20, lines 54-57); and “These elements have the potential to mediate transgene amplification and stabilization, as well as chromosomal integration of the transgene with viruses that normally do not possess property.  The ITRs plus the Rep isozymes are thought to mediate site-specific integration into human chromosome 19q as well as random integration, the ITRs alone can mediate random integration” (col. 20, line 64 continues to line 4 of col. 21).  Esteves et al also stated explicitly “The hybrid amplicon vector system described in this Example has several advantages over existing vector system for generating retroviral vectors:  (1) all elements necessary for production of replication-deficient retrovirus vectors are present or can be placed in the same construct….(2) not only do HSV virions have a wide host range, stability and high infectability, but due to their large DNA capacity and the mode of viral DNA replication, each amplicon vector carries multiple copies of the amplicon plasmid. This means that for each transduction event, multiple copies of the transgenes are delivered to the cell nucleus.  This may account for the high retroviral titers obtained with this system;....(4) HSV amplicons have a large transgene capacity (theoretically up to 150 kb) which will allow the inclusion of other elements to improve the efficiency of retrovirus vector production” (col. 51, lines 40-61).  
Additionally, Belmont already disclosed an expression vector (e.g., BAC, YAC, PAC or cosmids) comprising an artificial chromosome comprising multiple, different recombinant genes (e.g., 2, 3, 4, 5, 6 or more genes) at different locations within the artificial chromosome for integration into a host chromosome and expression in a eukaryotic host cell (e.g., mammalian cells including HEK cells such as HEK293, CHO, COS, NSO cells or insect cells such as Sf9 cells) under conditions whereby each recombinant gene is expressed copy number dependently and position independently, and wherein the different, multiple recombinant genes maintain a predictable, reproducible relative expression with respect to each other, rationally designed by the choice of promoters used to drive each recombinant gene (see at least the Abstract; Summary of the Invention; particularly paragraphs 26-34, 40, 46-47, 52, 60-67, 73, 81, 88-93, 97; Examples 1-6 and Figs. 1-2, 4).  Belmont stated “The artificial chromosomes contain replication origin sequences needed for replication and preservation over cell divisions in the respective cell used for DNA amplification, and optionally selection markers, usually antibiotic resistance” (first sentence of paragraph 63); and “Previous work has shown that a number of mammalian genes cloned within BACs or YACs are expressed within several fold of the levels of endogenous genes (Antoch et al, 1997; Yang et al. 1997; Heintz 2000).  Conventional plasmid or viral based methods typically incorporate only a few known regulatory regions, which must be reduced in size to fit on the plasmid or viral vector. The advantage of the BAC or YAC is that there is a much larger size that can be accommodated within these artificial chromosome vectors. Therefore many regulatory regions can be included which lie within several hundred kb of the promoter regulating the cloned gene, without having to identify these possible regulatory regions or narrow their size down to that which can be cloned within the plasmid or viral vector” (paragraph 17).  Fig. 1 illustrates an exemplary mRFP reporter gene expression cassette to be inserted at 2 different locations (at nucleotides 23,426 and 117,695 of the Msh3 gene) separated by nearly 100kbp within a 170 kb BAC containing the DHFR gene locus (paragraphs 81, 97 and 103).  Belmont also noted that multicopies of recombinant genes are not susceptible to multi-copy gene silencing when large regions of endogenous genomic sequence separate these copies (paragraph 14).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Ni et al by also utilizing at least a bacterial artificial chromosome (BAC) comprising all elements necessary for production of an HIV-1 based lentiviral vector (e.g., gag-pol, env, lentiviral transfer vector, and auxiliary rev gene) in individual expression constructs for producing a stable HIV-1 based lentiviral vector packaging cell line, in light of the teachings of Sena-Esteves et al. and Belmont as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications to take advantages provided at least by the BAC vector of Belmont for producing all elements necessary for production of an HIV-1 based lentiviral vector (e.g., gag-pol, env, lentiviral transfer vector, and auxiliary rev gene) in a eukaryotic host cell (e.g., improved expression of different, multiple recombinant genes in a predictable and reproducible manner, position independent in an integrated host chromosome); and particularly Sena-Esteves et al already taught successfully placing all elements necessary for production of replication-deficient retrovirus vectors in a single hybrid amplicon vector construct for generating retroviral vectors.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Nie et al, Sena-Esteves et al., and Belmont; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Nie et al, Sena-Esteves et al., and Belmont as set forth above, and a stable retroviral packaging cell obtained from such modified method are indistinguishable and encompassed by the presently claimed invention.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary. invention.

 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (J. Gene Medicine 7:818-834, 2005; IDS) in view of Sena-Esteves et al (US 6,677,155; IDS) and Belmont (US 2012/0142049; IDS) as applied to claims 1-8 and 10-12 above, and further in view of Zhao et al (US 11,08,464). 
The combined teachings of Ni et al, Sena-Esteves et al and Belmont were presented above.  However, none of the cited references teaches specifically using suspension adapted/non-adherent mammalian cells for producing a stable retroviral packaging cell line. 
Before the effective filing date of the present application (11/24/2015), Zhao et al already taught using both adherent HEK 293 cells and suspension adapted HEK 293 cells such as HEK293T and HEK293-6E cells for generating high titer recombinant AAV vector production; and the use of suspension cells for viral vector production is desirable due to its scalability and cost effective (Abstract; particularly col. 3, lines 6-38; col. 4, lines 16-22; col. 41, lines 25-55).  
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify the combined teachings of Ni et al, Sena-Esteves et al and Belmont by also utilizing suspension adapted/non-adherent mammalian cells such as HEK293T and/or HEK293-6E cells for generating a stable retroviral packaging cell line, in light of the teachings of Zhao et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Zhao et al already taught that the use of suspension cells for viral vector production is desirable due to its scalability and cost effective.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Nie et al, Sena-Esteves et al., Belmont and Zhao et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Nie et al, Sena-Esteves et al., Belmont and Zhao et al as set forth above is indistinguishable and encompassed by the presently claimed invention.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 24-25 and 29 of copending Application No. 16/606,281 (reference application) in view of Belmont (US 2012/0142049; IDS) and Ni et al (J. Gene Medicine 7:818-834, 2005; IDS). 
Claims 10-12 are drawn to a stable retroviral packaging cell obtained by a method of producing a stable packaging cell line, comprising: (a) introducing into a culture of mammalian host cells, a nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kilobases (kb) of DNA, characterized in that said nucleic acid vector comprises retroviral nucleic acid sequences encoding: gag and pol proteins; and an env protein, wherein each of the retroviral nucleic acid sequences are arranged as individual expression constructs within the nucleic acid vector; and wherein the vector is selected from a bacterial artificial chromosome, a yeast artificial chromosome, a P1-derived artificial chromosome, a fosmid or a cosmid; and (b) selecting within the culture for a mammalian host cell which has the nucleic acid sequences encoded on the vector integrated into an endogenous chromosome of the mammalian host cell, wherein said nucleic acid sequences are all located at a single locus within the retroviral packing cell genome.
Claims 1-11, 25 and 29 of copending Application No. 16/606,281 are directed to a retroviral packaging cell (e.g., a mammalian cell, including HEK293T cell; see dependent claims 9 and 29) comprising nucleic acid sequences encoding: (i) gag and pol proteins; (ii) env protein or vesicular stomatitis virus glycoprotein (VSVg); and (iii) an amplifiable selection marker; wherein each of the nucleic acid sequences (i), (ii) and (iii) is present as individual expression constructs, wherein said expression constructs are all integrated together at a single locus within the retroviral packaging cell genome as a unit; and wherein the copy number of the unit is two or more.  Claim 24 is directed to a retroviral packaging cell obtained by the method of producing a stable retroviral packaging cell line, comprising the steps of: (a) transfecting a nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kb of DNA, characterized in that said nucleic acid vector comprises nucleic acids sequences encoding: (i) gag and pol proteins; (ii) env protein or vesicular stomatitis virus glycoprotein (VSVg); and (iii) an amplifiable selection marker; wherein each of the nucleic acid sequences (i), (ii) and (iii) is arranged as individual expression constructs within the nucleic acid vector, and wherein the nucleic acid vector further comprises one or a plurality of recombination sites, into a culture of mammalian host cells; (b) growing the transfected mammalian host cells in a medium which contains a concentration of a slection agent that inhibits the growth of the transfected mammalian cells which express insufficient levels of the amplifiable selection marker; and (c) selecting transfected mammalian host cells capable of growth in said medium, wherein the selected transfected mammalian host cells contain an amplified number of copies of the nucleic acid vector integrated into the transfected mammalian host cell genome.
The claims of the present application differ from claims 1-11, 24-25 and 29 of copending Application No. 16/606,281 in reciting specifically that a stable retroviral packaging cell comprises a nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kb of DNA, wherein the vector is selected from a bacterial artificial chromosome (BAC), yeast artificial chromosome (YAC), a P1-derived artificial chromosome, a fosmid, or a cosmid; and the titer of retroviral vector is in excess of 106 TU/ml without concentration.
Before the effective filing date of the present application (11/24/2015), Belmont already disclosed an expression vector (e.g., BAC, YAC, PAC or cosmids) comprising an artificial chromosome comprising multiple, different recombinant genes (e.g., 2, 3, 4, 5, 6 or more genes) at different locations within the artificial chromosome for integration into a host chromosome and expression in a eukaryotic host cell (e.g., mammalian cells including HEK cells such as HEK293, CHO, COS, NSO cells or insect cells such as Sf9 cells) under conditions whereby each recombinant gene is expressed copy number dependently and position independently, and wherein the different, multiple recombinant genes maintain a predictable, reproducible relative expression with respect to each other, rationally designed by the choice of promoters used to drive each recombinant gene (see at least the Abstract; Summary of the Invention; particularly paragraphs 26-34, 40, 46-47, 52, 60-67, 73, 81, 88-93, 97; Examples 1-6 and Figs. 1-2, 4).  Belmont stated “The artificial chromosomes contain replication origin sequences needed for replication and preservation over cell divisions in the respective cell used for DNA amplification, and optionally selection markers, usually antibiotic resistance” (first sentence of paragraph 63); and “Previous work has shown that a number of mammalian genes cloned within BACs or YACs are expressed within several fold of the levels of endogenous genes (Antoch et al, 1997; Yang et al. 1997; Heintz 2000).  Conventional plasmid or viral based methods typically incorporate only a few known regulatory regions, which must be reduced in size to fit on the plasmid or viral vector. The advantage of the BAC or YAC is that there is a much larger size that can be accommodated within these artificial chromosome vectors. Therefore many regulatory regions can be included which lie within several hundred kb of the promoter regulating the cloned gene, without having to identify these possible regulatory regions or narrow their size down to that which can be cloned within the plasmid or viral vector” (paragraph 17). Fig. 1 illustrates an exemplary mRFP reporter gene expression cassette to be inserted at 2 different locations (at nucleotides 23,426 and 117,695 of the Msh3 gene) separated by nearly 100kbp within a 170 kb BAC containing the DHFR gene locus (paragraphs 81, 97 and 103).  Belmont also noted that multicopies of recombinant genes are not susceptible to multi-copy gene silencing when large regions of endogenous genomic sequence separate these copies (paragraph 14).
Additionally, Ni et al also taught successfully a method for generating a packaging cell line for prolonged large-scale production of high titer HIV-1-based lentiviral vector comprising: (a) co-transfecting simultaneously into 293 cells linearized three independent packaging plasmids which are:  (i) the GagPol expression plasmid; (ii) the VSV-G expression plasmid; and (iii the tTA and RevTAT expression plasmid; (b) limiting dilution and selection were performed 48 h after transfection using puromycin, neomycin and hygromycin; and (c) screening over 350 resistant clones and selected 10 clones with the highest end-point titer for vector production by cell transduction with the transfer GFP-expression vector VRX494, among which the packaging cell clone 17B-5 with the highest titers was selected for further characterization, including for long-term stability of vector production (see at least the Abstract; sections titled “Establishment and screening of packaging cell clones”, “Screening packaging cell clones” and “Long-term stability of packaging cell line”; Table 1 and Figure 3).  The selected packaging cell clone 17B-5 yielded stable vector production with the titer of 2-3 x 107 TU/ml (Table 1), and that the cell clone is genetically stable since even after long-term passaging over 6 months the titer of the vector produced by the packaging cells remained in the range of 4 X 106 TU/ml (Fig. 9). 
Accordingly, it would have been obvious for an ordinary skilled artisan that the retroviral producer cells in claims 1-11, 24-25 and 29 of copending Application No. 16/606,281 can also be generated using at least a bacterial artificial chromosome (BAC) comprising all elements necessary for production of an HIV-1 based lentiviral vector (e.g., gag-pol, env, lentiviral transfer vector, and auxiliary rev gene) in individual expression constructs for producing a stable HIV-1 based lentiviral vector packaging cell line that produces the titre of retroviral vector in excess of 106 TU/ml without concentration, in light of the teachings of Belmont and Ni et al as presented above with a reasonable expectation of success. 
An ordinary skilled artisan would have been motivated to carry out the above modification to take advantages provided at least by the BAC vector of Belmont for producing all elements necessary for production of an HIV-1 based lentiviral vector (e.g., gag-pol, env, lentiviral transfer vector, and auxiliary rev gene) in a eukaryotic host cell (e.g., improved expression of different, multiple recombinant genes in a predictable and reproducible manner, position independent in an integrated host chromosome).  Additionally, Ni et al already taught successfully a method for generating a packaging cell line for prolonged large-scale production of high titer HIV-1-based lentiviral vector via a conventional approach; and already obtained the packaging cell clone 17B-5 yielding stable vector production with the titer of 2-3 x 107 TU/ml (Table 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ketner et al (WO 95/03400; IDS) taught a yeast artificial chromosome (YAC) comprising a large foreign DNA segment, including a viral genome sequence such as a human HIV or SIV proviral genomic DNA containing gag, pol, and env genes, for the production of an infectious viral sequence (Abstract; Summary of the Invention; particularly page 7, first paragraph; page 8, second paragraph; page 10, line 18 continues to line 10 on page 11; page 17, line 25 continues to line 6 on page 18; and Figure 8).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.



/QUANG NGUYEN/Primary Examiner, Art Unit 1633